
	

116 S2176 IS: To require the Secretary of Homeland Security to designate Haiti for temporary protected status.
U.S. Senate
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2176
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2019
			Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To require the Secretary of Homeland Security to designate Haiti for temporary protected status.
	
	
 1.Designation of Haiti for temporary protected statusNotwithstanding any other provision of law, the Secretary of Homeland Security shall designate Haiti for temporary protected status for a period of 18 months beginning on July 22, 2019.
		
